Appeals (transferred to this court by order of the Appellate Division, Second Department) (1) from an amended judgment of the Supreme Court (Hickman, J.), inter alia, ordering equitable distribution of the parties’ marital property, entered January 9, 1990 in Orange County, upon a decision of the court, and (2) from an order of said court, entered April 3, 1990 in Orange County, which denied defendant’s motion for, inter alia, reargument.
Because defendant served his notice of appeal more than 30 days (CPLR 5513 [a]), plus five days for mailing (CPLR 2103 [b] [2]), after the date of service of a copy of the amended judgment and notice of its entry, his appeal therefrom must be dismissed as untimely. Furthermore, although defendant claims that service upon defendant’s counsel of record was after the time that they were discharged as counsel, there is no evidence in the record to show that the discharge was done in the method prescribed by law; therefore, such service was adequate to fulfill the statutory requirements of service (see, CPLR 321 [bj; Siegel v Obes, 112 AD2d 930). With respect to defendant’s appeal from the order denying his motion to reargue, that too must be dismissed inasmuch as such a denial is not subject to appeal (see, Great Commn. v Northeastern Communications, 159 AD2d 921).
Appeals dismissed, without costs. Casey, J. P., Mikoll, Yesawich, Jr., Mercure and Crew III, JJ., concur.